NOT DESIGNATED FOR PUBLICATION

                                            No. 124,255

                  IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          ERNEST GAINES,
                                            Appellant,

                                                  v.

                                      JOSEPH NORWOOD, et al.,
                                            Appellees.


                                   MEMORANDUM OPINION


       Appeal from Reno District Court; JOSEPH L MCCARVILLE III, judge. Opinion filed March 4,
2022. Affirmed.


       Ernest Gaines, appellant pro se.


       Jon D. Graves, legal counsel, of Kansas Department of Corrections, of Hutchinson, for appellees.


Before GREEN, P.J., ATCHESON AND HURST, JJ.


       PER CURIAM: Ernest Gaines, an inmate at the State prison in Hutchinson, appeals
the Reno County District Court's rejection of a motion to correct an illegal sentence he
personally drafted and filed in a habeas corpus case in which he had already achieved
some measure of success. Gaines continues to represent himself in this court. A motion to
correct an illegal sentence cannot properly be filed in a habeas corpus action brought
under K.S.A. 60-1501, as Gaines has tried to do. It is a creature of criminal procedure
governed by K.S.A. 22-3504 and should be filed in the criminal case that produced the
challenged sentence. The district court appropriately refused to take up the motion for
lack of jurisdiction because Gaines' relevant criminal cases were prosecuted in Sedgwick
County.
                                                  1
         A detailed recitation of Gaines' criminal history is unnecessary. Pertinent here, he
was charged in Sedgwick County District Court in 2014 with felonies in four criminal
cases. Gaines was then in the midst of serving postrelease supervision for two felony
convictions also from Sedgwick County. Gaines entered pleas and was sentenced in the
2014 cases the following year. The Sedgwick County District Court ordered that Gaines
be credited with the time he spent in jail as a pretrial detainee.


         The Kansas Department of Corrections allocated the jail-time credit partly against
Gaines' sentences in the 2014 cases and partly against the remainder of his postrelease
supervision in the earlier cases. In 2018, Gaines filed a habeas corpus petition under
K.S.A. 60-1501 in the Reno County District Court challenging that allocation. He argued
the Department should have applied the jail-time credit to only the 2014 cases. Gaines
properly filed the petition in Reno County because he was confined at the State prison
there.


         The Reno County District Court agreed with Gaines and ordered the jail-time
credit be allocated as he requested. The district court also ordered the Department to
rescind the credit against the postrelease supervision period to avoid a double counting of
the jail-time credit. Gaines did not appeal that ruling. The Prison Review Board then
revoked Gaines' postrelease supervision in the earlier convictions and ordered that he
serve the balance of that time—179 days, as we understand it—in addition to the
sentences for the 2014 convictions. Gaines did not challenge the Board's determination.


         In May 2021, Gaines filed what he described as a motion to correct an illegal
sentence in this case—the habeas corpus proceeding—ostensibly because his sentences
had been improperly extended by 179 days, reflecting the revoked postrelease
supervision the Board ordered him to serve. The precise grounds for Gaines' claim are
both murky and immaterial to the resolution of this appeal. At the Department's invitation


                                               2
in its responsive filing, the district court dismissed the motion for lack of jurisdiction.
Gaines has appealed that ruling.


       As provided in K.S.A. 2020 Supp. 22-3504, criminal defendants may file motions
to correct illegal sentences at any time they are serving those sentences. The motion is to
be filed in the underlying criminal case; it is considered a posttrial motion directed to the
district court that imposed the sentence. See State v. Hoge, 283 Kan. 219, 223-24, 150
P.3d 905 (2007) (characterizing motion to correct illegal sentence as species of posttrial
motion). So Gaines' motion was plainly out of place in the Reno County District Court
case. And the Department duly objected to it.


       The district court found it lacked jurisdiction to consider the motion, as the
Department has submitted. With limited exceptions, a criminal case may be filed only in
the county in which the crime was committed. K.S.A. 22-2602; State v. Torres, 53 Kan.
App. 2d 258, 267, 386 P.3d 532 (2016) ("The State must prosecute a crime in the proper
venue, which is the county in which the crime was committed."). In a criminal
prosecution, unlike a civil proceeding, venue is jurisdictional. See State v. Kendall, 300
Kan. 515, 530, 331 P.3d 763 (2014). Here, it is undisputed all of Gaines' relevant crimes
were committed in Sedgwick County and the convictions and sentences were rendered
there. Accordingly, the Reno County District Court had no jurisdiction to consider a
motion to correct those sentences because they purportedly were illegal. The district court
properly denied Gaines' motion for that reason.


       On appeal, Gaines has not asked that we consider his motion to be something
other than what it plainly was drafted to be. We, therefore, do not alternatively construe it
as an original habeas corpus petition or some sort of untimely motion to modify the
original judgment in this habeas corpus action. Gaines' argument for relief is somewhat
difficult to follow and does not encompass an articulated constitutional deprivation that
would itself support a 60-1501 petition.

                                               3
       A court has jurisdiction to determine its own jurisdiction. Justus v. Justus, 208
Kan. 879, 881, 495 P.2d 98 (1972); see Kircher v. Putnam Funds Trust, 547 U.S. 633,
644, 126 S. Ct. 2145, 165 L. Ed. 2d 92 (2006). The Reno County District Court did just
that in rejecting Gaines' motion. We see no error in that determination and, therefore,
affirm the district court's conclusion it lacked jurisdiction to consider the merits of
Gaines' motion challenging the legality of his sentences.


       Affirmed.




                                              4